Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

	In addition to previously-cited US 2015/0177347 to Tsujita et al., GB 2,342,986 to Stocker et al., US 2017/0038444 to Seeber et al., US 2007/0272394 to Heid and US 5,559,435 to Harada are regarded as prior art relevant to the inventions of independent claims 1, 9, and 14.

	  Stocker relates to a direct-coiled magnet coil and discloses in Figs. 7-8 a direct-cooled conductor with an inner cooling duct 6 and a holding support pertaining to the profiled segments 2'.  The substantially rectangular cooling pipe 3' is surrounded by four tubular profiled sections 11 which together with the cooling pipe 3' form a smooth rectangular outer contour and are laterally connected.  Insofar as Stocker’s profiled segments 2' might be considered as “a plurality of solid conductor lines” as set forth in claim 1, Stocker’s arrangement in Figs. 7-8 is such that coolant in the inner cooling duct 6 is prevented from contacting a part of a surface of each of the segments 2'.  Stocker therefore does not disclose that “cooling fluid contacts a part of a surface of each of the 

	Seeber relates to a dual wound gradient coil for magnetic resonance imaging systems and discloses in connection with Figs. 4-5 an arrangement in which a first gradient coil 302 is solid while a second gradient coil 304 is hollow, with a conduit 402 extending the entire length of the second gradient coil 304.  Seeber discloses that a coolant may flow through the conduit 402 of second gradient coil 304.  Seeber’s arrangement of Figs. 4-5 fails to disclose “a gradient coil comprised of a solid electrical conductor material forming a plurality of solid conductor lines which are in direct contact with each other and have no interior channel” as required by claim 1.  Seeber’s arrangement of Figs. 4-5 further fails to disclose a cooling channel that is separate and distinct from the conductors as required by claims 1 and 14.  Seeber’s arrangement of Figs. 4-5 further fails to disclose “a cooling fluid is guided along an outer surface of the single solid conductor line or each of the plurality of solid conductor lines” as required by claim 9.

	Heid relates to a cooling method for better heat dissipation at gradient coils and shim systems of magnetic resonance tomography apparatuses and discloses in connection with Fig. 3 an arrangement in which a conductor 3 is surrounded by a fluid-

	Harada relates to an inclined magnetic field generator for use in a magnetic resonance diagnostic apparatus for medical use and discloses in connection with Fig. 1 a bobbin 14 having main coils 28 and shielding coils 29 wound around the bobbin 14, with ventilation passages 31 formed therebetween.  Harada, like Heid, discloses a continuous interface (e.g., between ventilation passages 31 and main/shield coils 28, 29 that is not a line (i.e., the interface in Harada is a circle (curved) and not a line (straight)), and claims 1, 9 and 14 are distinguishable on at least this basis.  Moreover, in Harada’s arrangement there is not a single continuous interface with a plurality of solid conductor lines, as required by claim 1.  Instead, Hara discloses an interface 

	For the above reasons, independent claims 1, 9 and 14 (and therefore their respective dependent claims) are distinguishable over Stocker, Seeber, Heid and Harada.

	Independent claims 1, 9 and 14 and their respective dependent claims are distinguishable over Tsujita for reasons set forth in applicant’s response of 2/8/2021.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R MILLER/Primary Examiner, Art Unit 2863